Exhibit 10.52

 

ABBOTT LABORATORIES
RESTRICTED STOCK UNIT AGREEMENT

 

This Agreement made «DateAwded» (the “Grant Date”), between Abbott Laboratories,
an Illinois corporation (the “Company”), and «FirstMILast» (the “Employee”), for
the grant by the Company to the Employee of a Restricted Stock Unit Award under
the Company’s 1996 Incentive Stock Program (the “Plan”).  This Agreement
incorporates and is subject to the provisions of the Program.  Terms used herein
shall have the same meaning as in the Program, and in the event of any
inconsistency between the provisions herein and the provisions of the Program,
the Program shall control.

 

1.             Grant of Units.  Pursuant to action of the Compensation Committee
of the Board of Directors of the Company, and in consideration of valuable
services heretofore rendered and to be rendered by the Employee to the Company
and of the agreements hereinafter set forth, the Company has granted to the
Employee «NoShares12345» restricted stock units (the “Restricted Stock Units” or
“Units” as used herein), representing the right to receive an equal number of
common shares of the Company on the Delivery Date.  The “Delivery Date” of the
shares (as defined in Sections 3, 4 and 5 below) shall be the respective dates
on which the common shares of the Company shall be payable to the Employee after
the Restriction (as defined in Section 2 below) on such Units lapse.  Unless
indicated otherwise, the shares of stock shall be delivered in an equal number
of shares (subject to rounding) as of each Delivery Date, if there is more than
one Delivery Date applicable.  The shares shall be issued from the Company’s
available treasury shares.  Prior to the Delivery Date(s), (a) the Employee
shall not be treated as a shareholder as to those shares, and shall only have a
contractual right to receive them, unsecured by any assets of the Company or the
subsidiaries; (b) the Employee shall not be permitted to vote the Restricted
Stock Units; and (c) the Employee’s right to receive such shares will be subject
to the adjustment provisions relating to mergers, reorganizations, and similar
events set forth in the Plan.  The Restricted Stock Units shall be subject to
all of the restrictions hereinafter set forth.  The Employee shall be permitted
to receive cash payments equal to the dividends and distributions paid on shares
of stock (“Dividend Equivalents”) (other than dividends or distributions of
securities of the Company which may be issued with respect to its shares by
virtue of any stock split, combination, stock dividend or recapitalization) to
the same extent and on the same date as if each Unit were a share of stock,
provided, however, that no Dividend Equivalents shall be payable to or for the
benefit of the Employee with respect to dividends or distributions the record
date for which occurs on or after either (i) the Employee has forfeited the
Restricted Stock Units or (ii) the restrictions on the Restricted Stock Units
have lapsed.

 

2.             Restriction.  Until the restriction imposed by this Section 2
(the “Restriction”) has lapsed pursuant to Section 3, 4 or 5 below, the Units
shall not be sold, exchanged, assigned, transferred, pledged or otherwise
disposed of, and shall be subject to forfeiture as set forth in Section 7 below.

 

3.             Lapse of Restriction by Passage of Time.  During employment, the
Restriction on one-third of the total number of Units (rounded up) will lapse
and have no further force on the first anniversary of the Grant Date; the
Restriction on an additional one-third of the total number of Units (rounded up)
will lapse and have no further force on the second anniversary of the Grant
Date; and the Restriction on the remaining Units will lapse and have no further
force on the third anniversary of the Grant Date.  Subject to Sections 4, 5 and
6 below, Units with respect to which the Restriction has lapsed shall be paid in
the form of common shares of the Company on the first, second and third
anniversaries of the date of grant (each, a “Delivery Date”).

 

4.             Lapse of Restriction Due to Retirement.  Upon the Employee’s
termination of employment due to retirement, the Units shall be settled in the
form of common shares of the Company on the Delivery Dates set forth in
Section 3 above occurring after the date of such retirement as if the Employee
had remained employed on such Delivery Dates.

 

1

--------------------------------------------------------------------------------


 

5.             Lapse of Restriction by Death or Disability.  The Restriction
shall lapse and have no further force or effect upon the Employee’s death or
disability.  Any Units that have not previously been paid out on a Delivery Date
set forth in Section 3 above shall be settled in the form of Company common
stock on the date of death or disability, as the case may be.

 

6.             Forfeiture of Units.  In the event of termination of the
Employee’s employment with the Company, other than under the circumstances
described in Sections 4 or 5 above, (including without limitation due to the
Employee’s voluntary resignation (other than due to retirement) or involuntary
discharge for cause), any Units with respect to which the Restriction has not
lapsed as of the date of termination, shall be forfeited as of the date of
termination, without consideration to the Employee or his executor,
administrator, personal representative or heirs (“Representative”), provided,
however, that in the event that the Employee is involuntarily discharged by the
Company or its subsidiaries other than for cause, the Company shall have the
authority (but not the obligation) to act, in its sole discretion, to accelerate
the lapse of Restriction set forth in Section 3 above and to cause any Units
that have not previously been paid out on a Delivery Date set forth in Section 3
above to be settled in the form of Company common stock on the date of such
involuntary discharge.  The term discharge “for cause” shall have the meaning
given that term by Section 10.

 

7.             Withholding Taxes.  The delivery of the shares pursuant to
Section 3, 4, 5 or 6 above shall be conditioned on the Company providing for the
automatic withholding of shares to cover any taxes as may be required to be
withheld by US federal, state, local or local law with respect to such lapse or
delivery.

 

8.             Rights Not Enlarged.  Nothing herein confers on the Employee any
right to continue in the employ of the Company or of any of its subsidiaries.

 

9.             Succession.  This Agreement shall be binding upon and operate for
the benefit of the Company and its successors and assigns, and the Employee and
his Representative.

 

10.           Discharge for Cause.  The term discharge “for cause” shall mean
termination by the Company of the Employee’s employment for (A) the Employee’s
failure to substantially perform the duties of his employment (other than any
such failure resulting from the Employee’s disability); (B) material breach by
the Employee of the terms and conditions of his employment; (C) material breach
by the Employee of business ethics; (D) an act of fraud, embezzlement or theft
committed by the Employee in connection with his duties or in the course of his
employment; or (E) wrongful disclosure by the Employee of secret processes or
confidential information of the Company or its subsidiaries.

 

11.           No Contract as of Right.  The grant of Units under the Plan does
not create any contractual or other right to receive additional Restricted Stock
Unit grants or other Plan benefits in the future.  Nothing contained in this
agreement is intended to create or enlarge any other contractual obligations
between the Company and the Employee.  Future grants, if any, and their terms
and conditions, will be at the sole discretion of the Compensation Committee. 
Unless expressly provided by the company in writing, any value associated with
the Units granted under the Plan is an item of compensation outside the scope of
the Employee’s employment contract, if any, and shall not be deemed part of the
Employee’s normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits, or similar payments.

 

12.           Data Privacy.  This grant of Units shall be interpreted to effect
the original intent of the Company as closely as possible to the fullest extent
permitted by applicable law (including, without limitation, any laws governing
data privacy).  If any condition or provision of this option is invalid,

 

2

--------------------------------------------------------------------------------


 

illegal, or incapable of being enforced under any applicable law or regulation
governing data privacy, including the privacy laws and regulations of the
European economic area, all other conditions and provisions of the Units shall
nevertheless remain in full force and effect.  By accepting this grant, the
Employee voluntarily acknowledges and consents to the collection, use,
processing and transfer of personal data as described in this paragraph.  The
Employee is not obliged to consent to such collection, use, processing and
transfer of personal data.  However, failure to provide the consent may affect
the Employee’s ability to participate in the Plan.  The company, its
subsidiaries and the Employee’s employer hold certain personal information about
the Employee, including the Employee’s name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, the number of common shares of the Company (if
any) owned by the Employee, whether the Employee is a member of the Board of
Directors of the Company or of any of its subsidiaries, details of all stock
options or any other entitlement to common shares awarded, canceled, purchased,
vested, unvested or outstanding in the Employee’s favor for the purpose of
managing and administering the Plan or this grant (collectively “personal
data”).  The Company and/or its subsidiaries will transfer personal data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Employee’s participation in the Plan, and the Company and/or
any of its subsidiaries may each further transfer personal data to any third
parties assisting the Company in the implementation, administration and
management of the Plan.  These recipients may be located in the European
economic area, or elsewhere throughout the world, such as the United States. 
The Employee hereby authorizes them to receive, possess, use, retain and
transfer the personal data, in electronic or other form, for the purposes of
implementing, administering and managing the Employee’s participation in the
Plan, including any transfer of such personal data as may be required for the
administration of the Plan and/or the subsequent holding of common shares on the
Employee’s behalf to a broker or other third party with whom the Employee may
elect to deposit any common shares acquired pursuant to the Plan.  The Employee
may, when and to the extent required by applicable data privacy laws, review
personal data and require any necessary amendments to it.  The employee may, at
any time, withdraw the consents herein in writing by contacting the Company;
however, withdrawing the Employee’s consent may affect the Employee’s ability to
participate in the Plan.

 

13.           Payment of Dividend Equivalents.  For purposes of compliance with
the requirements of Internal Revenue Code Section 409A, the specified date of
paying any Dividend Equivalents to which an Employee is entitled under Section 1
is the year (<<YR1, YR2, YR3, or YR4>>) in which the associated dividends or
distributions are paid on common stock. This Section 13 shall not create or
expand any rights to Dividend Equivalents.

 

14.           Section 409A.  If the Company determines that this Agreement is
subject to 409A of the Internal Revenue Code and fails to comply with that
section’s requirements, the Company may, at the Company’s sole discretion, amend
the Agreement to cause it to comply with Section 409A or be exempt from
Section 409A.

 

IN WITNESS WHEREOF, the Company has caused this Award to be executed by its duly
authorized officer as of the grant date set forth above.

 

ABBOTT LABORATORIES

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

«FirstMILast»

 

3

--------------------------------------------------------------------------------